Dear Senator Webster:
This is in response to your recent opinion request which asks:
         [W]hether or not the 56 committee people in the City of St. Louis presently represent the 28 St. Louis wards at the time of reorganization of the city and county.
You state that because of recent changes in ward boundaries in the City of St. Louis, several incumbent members of the political party committees in that city "no longer reside in the wards from which they were elected."
The tenure of members of the political party committees in the City of St. Louis is governed by Section 115.609, RSMo 1978, which provides in relevant part:
              In each city not situated in a county . . ., all members of the county committee shall be elected at the primary election immediately preceding each gubernatorial election and shall hold office until their successors are elected and qualified.
We believe that the provisions of Section 115.609 are clear; members of the political party committees in the City of St. Louis are elected at the primary election preceding each gubernatorial election and serve until their successors are elected and qualified four years later. It is our view that changes in ward boundaries do not affect the terms of office of incumbent party committeemen and committeewomen and that they continue to represent their wards as constituted at the time of their election.
CONCLUSION
It is the opinion of this office that the terms of office of incumbent members of the political party committees in the City of St. Louis are not affected by subsequent changes in ward boundary lines, and that such persons continue to represent their wards as constituted at the time of their election.
Very truly yours,
                                  JOHN ASHCROFT Attorney General